Schedule A to the Shareholder Servicing Plan (as amended on October 16, 2014 to add the Retail Class to Scharf Fund; effective as of January 28, 2015) Series or Fund and Class of Advisors Series Trust Shareholder Servicing Plan Fee as a % of Average Daily Net Assets Scharf Fund Institutional Class* 0.10% Retail Class 0.10% Scharf Balanced Opportunity Fund Investor Class 0.10% * The former Investor Class was re-designated as the Institutional Class effective as of January 28, 2015. Acknowledged by: Scharf Investments, LLC By: /s/ Brian A. Krawez Name: Brian A. Krawez Title:
